 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                       No. 2:12-cr-328-WBS-EFB P
12                       Respondent,
13              v.                                    FINDINGS AND RECOMMENDATIONS
14    ROBIN DIMICELI,
15                       Movant.
16

17          Robin Dimiceli (“movant”), proceeding with counsel, has filed a motion to vacate, set

18   aside, or correct her sentence pursuant to 28 U.S.C. § 2255.1 ECF No. 213. The government has

19   filed an opposition. ECF No. 216. Movant has filed a reply. ECF No. 218. For the reasons

20   stated hereafter, the motion should be denied.

21                                              Background

22          Movant was a mortgage loan officer and licensed real estate agent and, in those capacities,

23   she assisted two brothers – Volodymyr Dubinsky and Leonid Doubinski – in a builder bailout

24   scheme. Movant aided the brothers in submitting Uniform Residential Loan Applications

25   (“URLAs”) on behalf of straw buyers with the goal of purchasing residential properties in areas

26   where real estate decline had made legitimate sales difficult. The URLAs contained false

27
            1
             This motion was assigned, for statistical purposes, the following civil case number: 2:18-
28   cv-2036-WBS-EFB.
                                                       1
 1   statements regarding purchaser income, employment, assets, and intent to reside at the purchased
 2   property as a primary residence. Movant received commissions for the submission of these false
 3   loans. Additionally, movant personally acted as a straw buyer herself and purchased two
 4   properties by submitting false information regarding her income on URLAs. In total, movant was
 5   responsible for submitting false URLAs for six properties (either on behalf of other straw buyers
 6   or herself) – all of which were ultimately foreclosed on and sold for less than the mortgage debt
 7   owed.
 8           After a trial that lasted from October 27, 2015 to November 10, 2015, a jury convicted
 9   movant of six counts of mail fraud in violation of 18 U.S.C. § 1341 and six counts of making
10   false statements on loan and credit applications in violation of 18 U.S.C. § 1014. Probation
11   calculated that the total loss attributable to movant’s actions was $2,076,917.2 Movant was
12   ultimately sentenced to thirty-six months imprisonment and a twenty-four month term of
13   supervised release.
14           Movant raises several claims alleging the effectiveness of her trial/sentencing counsel.
15   She argues that her counsel rendered ineffective assistance by: (1) failing to challenge the loss
16   calculation analysis in the pre-sentence report; (2) failing to challenge the government’s
17   conclusion that she received $270,000 in profits from her fraud; (3) failing to seek a competency
18   evaluation for movant despite counsel’s acknowledgement that movant was unable to testify at
19   trial due to post-traumatic stress disorder (“PTSD”) and a prescription drug addiction; (4) failing
20   to either explain the risks of multiple representation or seek a conflict waiver as a result of her
21   law partner’s representation of movant’s co-defendant; and (5) failing to consult with a
22   handwriting expert to challenge the government’s claim that movant forged signatures on loan
23   applications.
24           In a separate claim, movant also argues that the Bureau of Prisons (“BOP”) failed to
25   designate movant on the reporting date directed by the court.
26   /////
27
             2
              The total loss was calculated by measuring the difference between the loan amount and
28   foreclosure sale amount for all six properties.
                                                      2
 1                                             Legal Standards
 2          I.      Motions Pursuant to 28 U.S.C. § 2255
 3          A federal prisoner making a collateral attack against the validity of his or her conviction
 4   or sentence must do so by way of a motion to vacate, set aside or correct the sentence pursuant to
 5   28 U.S.C. § 2255, filed in the court which imposed sentence. United States v. Monreal, 301 F.3d
 6   1127, 1130 (9th Cir. 2002). Under § 2255, the federal sentencing court may grant relief if it
 7   concludes that a prisoner in custody was sentenced in violation of the Constitution or laws of the
 8   United States. Davis v. United States, 417 U.S. 333, 344-45 (1974); United States v. Barron, 172
 9   F.3d 1153, 1157 (9th Cir. 1999). To warrant relief, a petitioner must demonstrate the existence of
10   an error of constitutional magnitude which had a substantial and injurious effect or influence on
11   the guilty plea or the jury’s verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); see also
12   United States v. Montalvo, 331 F.3d 1052, 1058 (9th Cir. 2003) (“We hold now that Brecht’s
13   harmless error standard applies to habeas cases under section 2255, just as it does to those under
14   section 2254.”) Relief is warranted only where a petitioner has shown “a fundamental defect
15   which inherently results in a complete miscarriage of justice.” Davis, 417 U.S. at 346. See also
16   United States v. Gianelli, 543 F.3d 1178, 1184 (9th Cir. 2008).
17          Claims or arguments raised on appeal are not cognizable in a § 2255 motion. See United
18   States v. Redd, 759 F.2d 699, 701 (9th Cir. 1985) (claims previously raised on appeal “cannot be
19   the basis of a § 2255 motion.”); United States v. Currie, 589 F.2d 993, 995 (9th Cir. 1979)
20   (“[i]ssues disposed of on a previous direct appeal are not reviewable in a subsequent § 2255
21   proceeding.”). See also Davis v. United States, 417 U.S. 333, 342 (1974) (issues determined in a
22   previous appeal are not cognizable in a § 2255 motion absent an intervening change in the law).
23   Conversely, claims that could have been, but were not, raised on appeal are not cognizable in
24   § 2255 motions. United States v. Frady, 456 U.S. 152, 168 (1982) (a collateral challenge is not a
25   substitute for an appeal); Sunal v. Large, 332 U.S. 174, 178 (1947) (“So far as convictions
26   obtained in the federal courts are concerned, the general rule is that the writ of habeas corpus will
27   not be allowed to do service for an appeal”); Unites States v. Dunham, 767 F.2d 1395, 1397 (9th
28   Cir. 1985) (“Section 2255 is not designed to provide criminal defendants repeated opportunities
                                                        3
 1   to overturn their convictions on grounds which could have been raised on direct appeal”). Where
 2   a defendant has procedurally defaulted a claim by failing to raise it on direct review, “the claim
 3   may be raised in habeas only if the defendant can first demonstrate either “cause” and actual
 4   “prejudice,” or that he is “actually innocent.” Bousley v. United States, 523 U.S. 614, 622 (1998)
 5   (citations omitted); United States v. Braswell, 501 F.3d 1147, 1149 (9th Cir. 2007) (same).
 6   “Ineffective assistance of counsel constitutes ‘cause’ for failure to raise a challenge prior to
 7   section 2255 collateral review.” United States v. De la Fuente, 8 F.3d 1333, 1337 (9th Cir. 1993).
 8          Claims challenging the sufficiency of the evidence are not cognizable in § 2255 motions.
 9   See United States v. Berry, 624 F.3d 1031, 1038 (9th Cir. 2010) (movant’s “evidence-based”
10   claim that “called into doubt the overall weight of the evidence against him” was not cognizable
11   in § 2255 motion); Barkan v. United States, 362 F.2d 158, 160 (7th Cir. 1966) (“a collateral
12   proceeding under section 2255 cannot be utilized in lieu of an appeal and does not give persons
13   adjudged guilty of a crime the right to have a trial on the question of the sufficiency of the
14   evidence or errors of law which should have been raised in a timely appeal”); United States v.
15   Collins, 1999 WL 179809 (N.D. Cal. Mar. 25, 1999) (insufficiency of the evidence is not a
16   cognizable attack under section 2255).
17          II.     Ineffective Assistance of Counsel Claims
18          The applicable legal standards for a claim of ineffective assistance of counsel are set forth
19   in Strickland v. Washington, 466 U.S. 668 (1984). To succeed on a Strickland claim, a defendant
20   must show that (1) her counsel’s performance was deficient and that (2) the “deficient
21   performance prejudiced the defense.” Id. at 687. Counsel is constitutionally deficient if his or
22   her representation “fell below an objective standard of reasonableness” such that it was outside
23   “the range of competence demanded of attorneys in criminal cases.” Id. at 687-88 (internal
24   quotation marks omitted). “Counsel’s errors must be ‘so serious as to deprive the defendant of a
25   fair trial, a trial whose result is reliable.’” Harrington v. Richter, 562 U.S. 86, 104 (2011)
26   (quoting Strickland, 466 U.S. at 687).
27          A reviewing court is required to make every effort “to eliminate the distorting effects of
28   hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the
                                                         4
 1   conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at 669; see Richter, 562
 2   U.S. at 106. Reviewing courts must also “indulge a strong presumption that counsel's conduct
 3   falls within the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689.
 4   This presumption of reasonableness means that the court must “give the attorneys the benefit of
 5   the doubt,” and must also “affirmatively entertain the range of possible reasons [defense] counsel
 6   may have had for proceeding as they did.” Cullen v. Pinholster, 563 U.S. 170, 196 (2011)
 7   (internal quotation marks and alterations omitted).
 8           Prejudice is found where “there is a reasonable probability that, but for counsel’s
 9   unprofessional errors, the result of the proceeding would have been different.” Strickland, 466
10   U.S. at 694. A reasonable probability is “a probability sufficient to undermine confidence in the
11   outcome.” Id. “The likelihood of a different result must be substantial, not just conceivable.”
12   Richter, 562 U.S. at 112. A reviewing court “need not first determine whether counsel’s
13   performance was deficient before examining the prejudice suffered by the defendant as a result of
14   the alleged deficiencies . . . . If it is easier to dispose of an ineffectiveness claim on the ground of
15   lack of sufficient prejudice . . . that course should be followed.” Strickland, 466 U.S. at 697.
16           The Strickland standards apply to appellate counsel as well as trial counsel. Smith v.
17   Murray, 477 U.S. 527, 535-36 (1986); Miller v. Keeney, 882 F.2d 1428, 1433 (9th Cir. 1989).
18   However, an indigent defendant “does not have a constitutional right to compel appointed counsel
19   to press nonfrivolous points requested by the client, if counsel, as a matter of professional
20   judgment, decides not to present those points.” Jones v. Barnes, 463 U.S. 745, 751 (1983).
21   Counsel “must be allowed to decide what issues are to be pressed.” Id. Otherwise, the ability of
22   counsel to present the client’s case in accord with counsel’s professional evaluation would be
23   “seriously undermined.” Id. See also Smith v. Stewart, 140 F.3d 1263, 1274 n.4 (9th Cir. 1998)
24   (Counsel is not required to file “kitchen-sink briefs” because it “is not necessary, and is not even
25   particularly good appellate advocacy.”) There is, of course, no obligation to raise meritless
26   arguments on a client’s behalf. See Strickland, 466 U.S. at 687-88 (requiring a showing of
27   deficient performance as well as prejudice). Thus, counsel is not deficient for failing to raise a
28   weak issue. See Miller, 882 F.2d at 1434.
                                                          5
 1                                                 Analysis
 2           As an initial matter, the government requests that the court enter an order finding that
 3   movant has waived her attorney-client privilege with her previous counsel – Kresta Daly –
 4   regarding the claims raised in this motion. The government states that, if such an order is entered
 5   and movant does not elect to abandon her claims, it will request leave of court to either obtain a
 6   declaration or seek a deposition from Ms. Daly for the purposes of responding to movant’s
 7   claims. Notwithstanding this request, the government then proceeds to address the substance of
 8   movant’s claims and argue that none are meritorious. As discussed below, none of movant’s
 9   claims are persuasive and in spite of the clear partial waiver of attorney-client privilege
10   occasioned by Movant’s allegations against Ms. Daly, there is simply no need to obtain Ms.
11   Daly’s testimony.
12           I.     Counsel’s Failure to Challenge the Pre-Sentence Report Loss Calculation Analysis
13           Movant argues that counsel who represented her during trial and sentencing rendered
14   ineffective assistance by failing to challenge the pre-sentence report (“PSR”) loss calculation.
15   She notes that, based on the loss amount, the PSR recommended a sixteen-level enhancement.
16   ECF No. 166 at 8. At movant’s sentencing hearing, her attorney stated that she was “troubled” by
17   the fact that there was no evidence of loss. ECF No. 182 at 43. The court agreed that there was
18   no evidence, noted that this was not unusual in sentencing hearings, and offered to hold a
19   sentencing evidentiary hearing if counsel desired it. Id. at 43-44. Movant’s counsel declined it.
20   Id. at 44.
21           Movant now calls her prior counsel’s decision to decline an evidentiary hearing
22   “inexplicable.” She points to a Ninth Circuit decision – United States v. Berger, 587 F.3d 1038
23   (9th Cir. 2009) and argues that its holding compels a district court to determine how much loss a
24   defendant actually caused. Berger holds that a district court, in calculating loss, is required “to
25   show that actual, defendant-caused loss occurred[.]” id. at 1045, but it did not expressly endorse
26   or require a district court to adopt any particular methodology in fulfilling that requirement. Id.
27   (holding that “courts may employ various methodologies to determine loss and that loss need not
28   be established with precision . . .”). Further, the Ninth Circuit already had the opportunity to
                                                        6
 1   consider the loss calculation methodology used by the court in this case in sentencing movant. It
 2   held:
 3                  The district court did not plainly err in calculating loss under
                    U.S.S.G. § 2B1.1. The court followed the procedure that we have
 4                  approved expressly. United States v. Hymas, 780 F.3d 1285, 1293
                    (9th Cir. 2015); United States v. Morris, 744 F.3d 1373, 1375 (9th
 5                  Cir. 2014). The presentence report supported the court's calculation.
                    Because Defendant declined the court's invitation for an evidentiary
 6                  hearing on the loss amount, the presentence report constituted
                    evidence. United States v. Romero-Rendon, 220 F.3d 1159, 1163 n.4
 7                  (9th Cir. 2000).
 8   United States v. Dimiceli, 693 F. App’x 689, 690 (2017). In a footnote, the court recognized
 9   movant’s reliance on Berger in her appeal and stated:
10                  Defendant relies on United States v. Berger, 587 F.3d 1038 (9th Cir.
                    2009), to argue that the sentencing enhancement was inappropriate
11                  because there was no actual loss in this case. Even assuming that
                    Berger applies in the mortgage fraud context, however, Defendant
12                  waived any argument that actual loss was lacking when she expressly
                    declined the opportunity for a hearing on the subject of actual loss.
13

14   Id. at 690 n. 1. Indeed, one of the cases relied upon by the reviewing panel – United States v.
15   Morris, 744 F.3d 1373 (9th Cir. 2014) – speaks directly to mortgage fraud. In Morris, the Ninth
16   Circuit held that:
17                  We adopt the two-step approach first articulated by the Eastern
                    District of Virginia, and subsequently adopted by the Second, Sixth,
18                  and Tenth Circuits. In calculating loss in mortgage fraud cases, these
                    Circuits hold that the first step is to calculate the greater of actual or
19                  intended loss, where actual loss is the reasonably foreseeable
                    pecuniary harm from the fraud. This amount will almost always be
20                  the entire value of the principal of the loan, as it is reasonably
                    foreseeable to an unqualified borrower that the entire amount of a
21                  fraudulently obtained loan may be lost. The second step is to apply
                    the “credits against loss” provision and deduct from the initial
22                  measure of loss any amount recovered or recoverable by the creditor
                    from the sale of the collateral. This second calculation is made
23                  without any consideration of reasonable foreseeability.
24   744 F.3d at 1375 (emphasis added).
25           Movant argues that Morris is inapplicable because the test articulated therein applies only
26   after there is a determination of “actual, defendant-caused loss.” ECF No. 218 at 17. That is, she
27   claims that Berger demands a threshold finding – that there was some concrete, provable loss
28   attributable to her – only after which a court may proceed to an application of the Morris test.
                                                         7
 1   As the Ninth Circuit pointed out in its opinion on direct appeal, however, it is unclear that Berger
 2   applies in the context of mortgage fraud. Berger dealt with the question of shareholder loss with
 3   respect to a publicly traded company (“Craig”) whose leadership: (1) made public
 4   misrepresentations regarding Craig’s financial status; (2) misstated Craig’s financial condition in
 5   Securities and Exchange Commission filings; and (3) engaged in fraudulent accounting schemes
 6   in order to borrow funds necessary to sustain Craig’s operation. 587 F.3d at 1040-41. The
 7   district court in Berger found that, as a consequence of defendant’s fraud, Craig shareholders had
 8   sustained losses in the amount of 2.1 million dollars. Id. at 1045. The Ninth Circuit took issue
 9   with the methodology used to calculate this amount and explained:
10                  In determining that the shareholder loss was $ 2.1 million in this case,
                    the district court employed a counterfactual approach. The method
11                  examined the effect on the stock value of other, unrelated companies
                    after accounting irregularities were disclosed to the market. Using
12                  that method, the court determined that the average depreciation in
                    value was 26.5%. That figure was applied to the value of Craig’s
13                  initial public offering. The court's method appears to have assumed
                    that defendant-caused shareholder loss existed, and only then
14                  purported to measure that loss. Moreover, that measure of loss was
                    not based on Craig's finances or on the actual effect of Berger's fraud,
15                  but rather on data from other companies in previous years and
                    different economic conditions. More importantly, it was based on
16                  cases in which there had been disclosure of accounting irregularities
                    to the market, despite the fact that Craig’s accounting irregularities
17                  were never disclosed while its stock was still publicly traded. As a
                    result, because the method did not properly establish that Berger’s
18                  sentence was based only on all harm that resulted from the acts or
                    omissions of the defendant, it was an abuse of discretion.
19

20   Id. at 1046 (internal citations and quotation marks omitted). Movant has not offered any cogent
21   argument for why Berger should be read widely rather than narrowly. The loss valuation
22   methodology concerns raised in Berger apply to the valuation of publicly traded stock. And
23   Morris – a far more relevant decision which was handed down after Berger – makes no mention
24   of the earlier case.3 Instead, Morris directs courts to look to the guidelines in cases like the one at
25
            3
26            The Ninth Circuit’s decision in United States v. Hymas – handed down after Morris –
     does cite to Berger, but not for any proposition helpful to movant. Instead, Hymas echoed Morris
27   by concluding that “the district court correctly calculated the losses by taking the principal
     amount of the loan and subtracting any credits from the subsequent sale of the property.” 780
28   F.3d 1285, 1293 (9th Cir. 2015).
                                                         8
 1   bar. 744 F.3d at 1374 (“The difficulty with Morris's argument is that the Sentencing Guidelines
 2   explicitly dictate how to measure loss in mortgage fraud cases that involve collateral.”).
 3   Application Note 3(A)(i) provides that the “actual loss” for which a defendant is liable is “the
 4   reasonably foreseeable pecuniary harm that resulted from the offense.” § 2B1.1, App. Note
 5   3(A)(i). And “reasonably foreseeable pecuniary harm” is defined as “pecuniary harm that the
 6   defendant knew or, under the circumstances, reasonably should have known, was a potential
 7   result of the offense.” § 2B1.1, App. Note 3(A)(iv). As noted in Morris, that amount will
 8   typically be the principal of the loan. Thus, movant’s attempt to move the goalposts and demand
 9   a showing not mandated by the guidelines is unpersuasive. See United States v. Turk, 626 F.3d
10   743, 750 (2d Cir. 2010) (“[T]he Guideline does not hold defendants accountable only for certain
11   or near-certain losses, but for losses that were ‘reasonably foreseeable pecuniary harm.’”).
12          In any event, there was evidence of actual loss in this case. As noted supra, the Ninth
13   Circuit ruled that, in the absence of an evidentiary hearing on the loss amount, the presentence
14   report in this case constituted evidence. Obviously, movant contends that her counsel should
15   have moved for such a hearing when the court invited it, but she has offered no evidence4 that
16   such a hearing would have produced evidence favorable to her. Thus, she cannot show that she
17   was prejudiced by her counsel’s decision not to pursue that option. See Gonzalez v. Knowles, 515
18   F.3d 1006, 1015-16 (9th Cir. 2008) (speculative allegations do not establish Strickland prejudice).
19          The court notes that, at movant’s sentencing hearing and in her current motion, she
20   referenced a “bundling theory.” At the sentencing hearing, movant’s counsel had the following
21   exchange with the court:
22                  Counsel: So I – what I think, Your Honor, is that – and I’m
                    distinguishing between actual loss and intended loss – there is no
23                  actual loss, because everybody knows the bank bundled these loans
                    up and sold them off and the banks didn’t lose any money.
24

25
            4
26            Movant argues that an evidentiary hearing “would have compelled the government to
     produce the banks as witnesses to explain whether they suffered a loss and what amount they
27   recovered from the sale of collateral . . . .” ECF No. 213-1 at 27. That may be, but she has not
     offered any evidence that the government would have been unable to produce the witnesses or
28   make a showing that the lenders suffered actual loss as a consequence of movant’s fraud.
                                                        9
 1                  Court: We don’t know that, but it’s possible that they didn’t lose any
                    money. It’s also possible that they did, because you heard testimony
 2                  at trial that if there is some problem later on, after they bundle up the
                    loan and sell it to somebody, it could come back to the bank and the
 3                  bank could suffer an actual loss.
 4   ECF No. 182 at 44-45. Movant references the same argument now, stating “[u]nder the

 5   Hymas/Morris test, if the banks bundled and sold the loans, the application of their credits against

 6   the loss likely through recovery likely exceeds the value of the loan.” ECF No. 213-1 at 27. But

 7   as before, she offers no evidence that the banks actually bundled the loans at issue here or that

 8   such bundling insulated them from any actual loss. And, practically speaking, adopting this

 9   approach makes little sense. Even if the banks bundled the loans and managed to escape

10   significant losses themselves, it does not follow that movant’s fraud was victimless. The

11   “bundles” – now containing mortgage loans that were fraudulently obtained and, thus, less likely

12   to be profitable – were made much riskier and passed on to other victims, namely the parties that

13   bought the asset-backed securities of which the fraudulent loans were supposed to help secure.

14   Moreover, acceptance of this argument would create perverse incentives. It would effectively

15   encourage procurement of fraudulently-obtained mortgage loans insofar as the direct lender

16   would (assuming the bundling theory is correct) have no provable losses and any downstream,

17   post-bundle losses would be far more difficult to prove.5

18          For the foregoing reasons, this claim lacks merit and should be rejected.

19          II.     Counsel’s Failure to Challenge the Government’s Calculation of her Profits

20          Movant argues that, at sentencing, her counsel should have challenged the PSR’s finding

21   that she obtained $270,000 dollars in profits as a consequence of her fraud. She notes that, during

22   the time period relevant to the calculation, she split all profits with a business partner and would

23   only have received $135,000. Movant’s co-defendant, whom the government determined had

24   received $112,000 dollars from his fraud, received a lighter sentence. It follows, she contends,

25   that by failing to argue that she made only $135,000 in profits her counsel “deprived her of a

26          5
             That is, the risk presented by a fraudulently obtained mortgage might be diffused in a
27   bundled instrument. Other loans – non-fraudulent but still poor performing - might be present in
     the bundle, for instance. It would be difficult (perhaps impossible in some instances) to dissect a
28   bundle and determine what loss should be directly attributable to a defendant’s fraud.
                                                        10
 1   viable ground to argue for a lesser sentence due to the avoidance of unwarranted sentencing
 2   disparities between two equally culpable codefendants.” ECF No. 213-1 at 29.
 3           Movant cannot demonstrate that her counsel’s failure to raise this argument prejudiced
 4   her. The court identified factors other than profit amount which informed its decision to sentence
 5   movant’s co-defendant to a six-month sentence.
 6                  Court: I want to make it clear that the reason Mr. Khalfin got the
                    six-month sentence he did was not because he was rich and not
 7                  because he could afford to pay a fine. The reason that he got the
                    sentence he did was because of all the sentencing factors, the life that
 8                  he had led up to the point that he committed this crime was
                    exemplary, the amount that he benefitted was very small, the Court
 9                  took into account his physical problems and arrived at the sentence
                    it did in light of all of the sentencing factors.
10

11   ECF No. 182 at 79. And, as the government points out, the $270,000 dollar amount was not part
12   of the sentencing guideline calculations.6 Thus, movant cannot demonstrate a substantial
13   likelihood that, even if her profit had been determined to be $135,000 rather than $270,000, her
14   sentence would have been lighter.
15           III.   Counsel’s Failure to Seek a Competency Evaluation for Movant
16           Movant points out that, at her sentencing, her counsel acknowledged that movant had not
17   testified in her own defense at trial due to suffering from post-traumatic stress syndrome
18   (“PTSD”) and abuse of prescription medications. During her colloquy, movant argued her
19   innocence and disavowed much of her alleged involvement in the fraudulent loan scheme. ECF
20   No. 182 at 75-76. The court asked why she had not testified at trial and her counsel offered:
21                  Counsel: I advised Ms. Dimiceli not to take the stand. It is her
                    decision, and she is well aware of the fact that it was her decision. I
22                  advised her not to take the stand because her recollection of specific
                    events in this case is at best poor. And I think there is a million
23                  reasons why that is, and it relates to overuse of prescription
                    medications and PTSD.
24
     Id. at 77.
25
     /////
26
             6
27            Movant’s attorney did argue that she had not actually profited from her fraud insofar as
     she used the money to pay the mortgage on a home that was ultimately short-sold when she could
28   no longer afford it. ECF No. 182 at 52-53. The court rejected this argument. Id. at 52-55.
                                                     11
 1          Movant now states that this acknowledgement indicates that she was unable to properly
 2   assist in her defense and, thus, counsel was constitutionally ineffective in failing to seek a
 3   competency hearing prior to trial.
 4          The government argues that the bare assertions raised in the immediate motion are
 5   insufficient to establish incompetence, especially when juxtaposed with movant’s normal
 6   behavior at trial, during her interview with probation, and at sentencing. It notes that movant’s
 7   trial counsel assessed that movant’s prescription drug issues affected her, but not enough to
 8   support even a diminished capacity defense. ECF No. 169 at 10 (Movant’s Objections to PSR)
 9   (“While not amounting to a defense at trial, Ms. Dimiceli’s conduct is mitigated by the fact that
10   her judgment was clouded by her prescription drug abuse at the time the conduct in this case
11   occurred.”). Finally, the government points out that the conditions at issue – PTSD and abuse of
12   prescription medications – are not, standing alone, substantial evidence of incompetence.
13          This claim fails. First, movant’s trial counsel – who was best situated to assess movant’s
14   ability to understand and assist in her defense – concluded (as noted supra) that her PTSD and
15   drug abuse did not support a defense at trial. See Deere v. Cullen, 718 F.3d 1124, 1146 (9th Cir.
16   2013) (noting that defense counsel was uniquely positioned to assess [a defendant’s] ability to
17   understand the proceedings and his legal options.”). Second, movant has failed to point to any
18   evidence indicating that she was actually legally incompetent. Indeed, the record evidence cuts
19   against such a finding. At sentencing, the court concluded that she spoke eloquently and was
20   more than capable of expressing herself. ECF No. 182 at 76. The PSR made note of movant’s
21   mental health issues, but provided no indication that any her mental health issues were so severe
22   as to render her incapable of understanding the proceedings or assisting her counsel. ECF No.
23   166 at 11, ¶¶ 44, 46. Finally, the court agrees with the government that having PTSD and abusing
24   prescription drugs – while obviously serious mental and physical issues – are not per se indicative
25   of legal incompetence. See Boag v. Raines, 769 F.2d 1341, 1343 (9th Cir. 1985) (“In cases
26   finding sufficient evidence of incompetency, the petitioners have been able to show either
27   extremely erratic and irrational behavior during the course of the trial . . . or lengthy histories of
28   acute psychosis and psychiatric treatment . . .”) (internal citations omitted). It bears emphasizing
                                                         12
 1   that movant’s counsel made no reference to problems relating to behavior or comprehension; she
 2   stated only that movant had such a poor recollection of events that putting her on the stand would
 3   not have been advantageous to her. Incompetence demands something more than unsubstantiated
 4   allegations of poor memory. See United States v. Monge-Rios, 336 F. App’x. 761, 763 (9th Cir.
 5   2009) (unpublished) (noting that “unsubstantiated allegations of memory difficulties do not
 6   reasonably support a finding of incompetency.”).
 7           IV.    Counsel’s Failure to Explain to Movant the Dangers of Multiple Representation or
                    to Seek a Conflict Waiver
 8

 9           Movant argues that her counsel rendered ineffective assistance by failing to inform her
10   that counsel’s former law partner represented a co-defendant prior to trial in this case. In its
11   response, the government persuasively points out that this claim is doomed to failure by its lack
12   of specificity. Movant fails to allege: (1) the name of the former law partner at the center of the
13   alleged conflict of interest; (2) which co-defendant they represented; and (3) any specifics
14   regarding the nature of the alleged conflict of interest. A vague possibility of conflict – as
15   movant alleges here – is not sufficient to establish a violation of her right to conflict free
16   representation. See United States v. Moore, 159 F.3d 1154, 1157 (9th Cir. 1998) (holding that the
17   movant “must prove actual conflict, not just a possibility of conflict, through a factual showing on
18   the record.”) (citing Morris v. California, 966 F.2d 448, 455 (9th Cir. 1991)) (internal quotation
19   marks omitted).
20
             V.     Counsel’s Failure to Consult with a Handwriting Expert to Challenge the
21                  Government’s Assertion that Movant Forged Signatures on Loan Applications

22           Movant argues that her counsel should have consulted with a hand-writing expert in order

23   to undermine the government’s contention that she forged names on loan documents. She

24   contends that counsel’s failure to do so violated the duty to conduct a reasonable investigation

25   into areas that might support her client’s innocence. Movant states that, had her counsel

26   undertaken such a consult, she would have discovered that movant’s signature does not match the

27   /////

28   /////
                                                        13
 1   alleged forgeries on the loan documents.7 Finally, movant argues that a handwriting analysis that
 2   undermined the government’s forgery allegations would likely have compelled a different jury
 3   verdict.
 4          The government points out that it relied primarily on witness testimony to establish her
 5   completion and submission of loan applications she knew to be fraudulent and reception of
 6   undisclosed kickbacks. See, e.g., ECF No. 160 at 54-64 (testimony of Jhonvieve Soria); ECF No.
 7   161 at 53-72 (testimony of Monica McGuire). Moreover, the evidence of forgeries purported to
 8   show that movant forged the signatures of other people. ECF No. 160 at 224; ECF No. 161 at 10-
 9   11, 14 (testimony of Mandy McRae). Further, the government argues that movant has failed to
10   offer anything other than bare speculation that the outcome of her trial would have been different
11   if her counsel had retained a hand-writing expert.
12          The court finds that movant has failed to demonstrate a substantial likelihood that her trial
13   outcome would have been different if her counsel had retained a hand-writing expert. Richter,
14   562 U.S. at 112 (“The likelihood of a different result must be substantial, not just conceivable.”).
15   In a single line, movant concludes “[i]f the jury had heard the information undermining the
16   government’s contention that [movant] forged the loan documents, it probably would have
17   returned a different verdict.” ECF No. 213-1 at 34. She offers no argument explaining what
18   evidence, if any, supports this conclusion. Critically, she does not make any attempt to explain
19   how the proposed expert testimony would have undercut the other, non-forgery related evidence
20   supporting her conviction (referenced supra). Thus, this claim fails.
21          VI.     Failure of the Bureau of Prisons to Designate Movant on the Reporting Date
22          Movant’s final claim is that the BOP failed to designate her to an institution by the
23   deadline required by the court. The government correctly points out that a section 2255 motion is
24   not the proper vehicle for raising this claim. This claim goes not to the validity of movant’s
25   sentence, but only its execution. Such a challenge should be brought pursuant to section 2241 in
26          7
              Movant states that, at some point after her conviction, she consulted with a hand-writing
27   expert whose findings supports her claim. She states that she will disclose the expert’s findings to
     the government and make the expert available at an evidentiary hearing on this petition. ECF No.
28   213-1 at 34 n.2.
                                                       14
 1   the custodial court. See Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000) (“[P]etitions
 2   that challenge the manner, location, or conditions of a sentence’s execution must be brought
 3   pursuant to § 2241 in the custodial court.”).
 4          VII.    Affidavit of Kresta Daly
 5          In conjunction with her reply, movant offers – for the first time – an affidavit from Ms.
 6   Daly. ECF No. 218-1. Therein in Ms. Daly effectively concedes incompetence and states: (1)
 7   she was unaware of the relevant case law in calculating loss – i.e. Berger, Morris, and Hymas; (2)
 8   that the foregoing decisions support movant’s contention that the loss in this case is zero; and (3)
 9   had she been aware of the relevant law she would have accepted the court’s offer of an
10   evidentiary hearing. Id. at 2. Ms. Daly also states that she failed to argue that movant had a
11   business partner who received half the proceeds of the relevant fraud and that this failure was
12   neither strategic nor tactical. Id. at 2-3. Finally, she states that she neglected to consult a hand-
13   writing expert to challenge the government’s implication that movant forged signatures on loan
14   applications and that this omission was neither tactical nor strategic. Id. at 3.
15          Assuming the truth of Ms. Daly’s assertions as to her own incompetence, the court finds
16   that movant’s claims still fail. As noted supra, Strickland demands a reasonable probability that
17   the result of the relevant proceedings would have been different in the hands of capable counsel.
18   Movant has failed to establish as much for the reasons articulated in the foregoing analysis.
19                                                Conclusion
20          Based on the foregoing, it is HEREBY RECOMMENDED that:
21          1. The motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 (ECF
22              No. 213) be DENIED;
23          2. The Clerk be directed to close the companion civil case, 2:18-cv-2036-WBS-EFB; and
24          3. The Clerk be directed to enter judgment accordingly.
25          These findings and recommendations are submitted to the United States District Judge
26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
27   after being served with these findings and recommendations, any party may file written
28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                        15
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 2   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 3   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
 4   his objections petitioner may address whether a certificate of appealability should issue in the
 5   event he files an appeal of the judgment in this case. See Rule 11, Rules Governing
 6   § 2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
 7   final order adverse to the applicant).
 8   DATED: August 19, 2019.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       16
